Exhibit 10.5

 

Option Number:                                                        
Optionee Name:                                                        


FORM OF KINETIC CONCEPTS, INC.
2004 EQUITY PLAN
INTERNATIONAL STOCK OPTION AGREEMENT


          THIS AGREEMENT (the “Option Agreement”) is made and entered into as of
_______________, 200__ (the “Date of Grant”), by and between Kinetic Concepts,
Inc., a Texas corporation (the “Company”), and [_________________________] (the
“Optionee”).  Capitalized terms not defined herein shall have the meaning
ascribed to them in the Company’s 2004 Equity Plan (the “Plan”).  Where the
context permits, references to the Company or any of its Subsidiaries or
affiliates shall include the successors to the foregoing.


          Pursuant to the Plan, the Administrator has determined that the
Optionee is to be granted an option (the “Option”) to purchase Shares, subject
to the terms and conditions set forth in the Plan and herein, and hereby grants
such Option.


          1.     Number of Shares and Exercise Price.  The Option entitles the
Optionee to purchase [_______] Shares (the “Option Shares”) at a price of
US$[______] per share (the “Option Exercise Price”).


          2.     Option Term.  The term of the Option and of the Option
Agreement (the “Option Term”) shall commence on the Date of Grant and, unless
the Option is previously terminated pursuant to Paragraph 5 below, shall
terminate upon the expiration of ten (10) years from the Date of Grant (the
“Expiration Date”).  As of the Expiration Date, all rights of the Optionee
hereunder shall terminate.


          3.     Conditions of Exercise.


                  (a)     Subject to Paragraph 5 below, the Option shall become
vested and
                            exercisable as to [25% of the Option Shares on the
first anniversary of
                            the Date of Grant, and as to an additional 25% of
the Option Shares on
                            each of the three succeeding anniversaries of Date
of Grant, provided
                            that the Optionee has been continuously employed by
or actively
                            providing services to the Company or any Subsidiary
or affiliate
                            through each such date.]


                  (b)     Except as otherwise provided herein, the right of the
Optionee to
                            purchase Option Shares with respect to which the
Option has become
                            exercisable and vested may be exercised in whole or
in part at any time
                            or from time to time prior to the Expiration Date;
provided, however,
                            that the Option may not be exercised for a fraction
of a Share.


          4.     Method of Exercise.  This Option may be exercised, in whole or
in part, by means of a written notice of exercise to the Company in the form
attached hereto as Exhibit A, or in such other form as may be approved by the
Administrator from time to time, accompanied by payment in full of the aggregate
Option Exercise Price in U.S. dollars which may be made (i) in cash or by check,
(ii) to the extent permitted by applicable law, by means of any cashless
exercise procedure through the use of a brokerage arrangement approved by the
Administrator, or (iii) any combination of the foregoing.


          5.     Effect of Conduct Constituting Cause; Termination of Employment
or
                  Service; or Change in Control.


                  (a)     If at any time (whether before or after termination of
employment or
                            service) the Administrator determines that the
Optionee has engaged in
                            conduct that would constitute Cause, consistent with
local law and
                            regulations, the Administrator may provide for the
immediate forfeiture
                            of the Option (including any securities, cash or
other property issued
                            upon exercise or other settlement of the Option),
whether or not vested,
                            consistent with local law and regulations.  Any such
determination by
                            the Administrator shall be final, conclusive and
binding on all persons.


                 (b)     If the Optionee’s active employment with or service to
the Company,
                            any Subsidiary or affiliate thereof, terminates for
any reason other than
                            for Cause, the Option, to the extent vested and
exercisable as of the date
                            of such termination, shall expire 30 days following
the date of such
                            termination (180 days in case of termination of
employment or service
                            due to death or Disability) and the Option, to the
extent not vested and
                            exercisable as of the date of such termination,
shall expire as of such
                            date.  Notwithstanding the foregoing, if the
Optionee’s active
                            employment with or service to the Company, any
Subsidiary or affiliate
                            thereof terminates for Cause, the Option, whether or
not vested or
                            exercisable, shall expire as of the date of such
termination.  The Option
                            shall not be exercisable after the Expiration Date.


                  (c)     Upon the occurrence of a Change in Control, any
portion of the Option
                            that is outstanding at such time shall become fully
and immediately
                            vested and exercisable, unless the Option is either
assumed or an
                            equitable substitution is made therefore.  In
addition, if the Optionee’s
                            employment with or service to the Company, any
Subsidiary or affiliate
                            thereof is terminated other than for Cause within 24
months following a
                            Change in Control, any portion of the Option that is
outstanding at such
                            time shall become fully and immediately vested and
exercisable.


                  (d)     If Optionee transfers from the Company to its
Subsidiary or affiliate or
                            from one of the Company’s Subsidiaries or affiliates
to another, such
                            transfer shall not constitute a termination of
employment for purposes
                            of the vesting and exercisability of the Option and
the expiration of the
                            Option, unless otherwise determined by the
Administrator.


          6.     Adjustments.  The Option and all rights and obligations under
this Option Agreement are subject to Section 5 of the Plan.


          7.     Nontransferability of Option.  Except by will or under the laws
of descent and distribution and as set forth in the following two sentences, the
Optionee may not sell, transfer, pledge or assign the Option, and, during the
lifetime of the Optionee, only the Optionee may exercise the Option. 
Notwithstanding the foregoing, during the Optionee’s lifetime, the Administrator
may, in its sole discretion, permit the transfer, assignment or other
encumbrance of the Option.  Additionally, subject to the approval of the
Administrator and to any conditions that the Administrator may prescribe, the
Optionee may, upon providing written notice to the Company, elect to transfer
the Option (i) to members of his or her Immediate Family, provided that no such
transfer may be made in exchange for consideration, (ii) by instrument to an
inter vivos or testamentary trust in which the Option is to be passed to
beneficiaries upon the death of the Optionee, or (iii) pursuant to a qualified
domestic relations order or any similar instrument, to the extent permitted by
applicable law.  Any attempted sale, transfer, pledge, assignment, encumbrance
or other disposition of the Option contrary to the provisions hereof shall be
null and void and without effect.


          8.     Notice.  Whenever any notice is required or permitted
hereunder, such notice shall be in writing and shall be given by personal
delivery, facsimile, first class mail, certified or registered with return
receipt requested.  Any notice required or permitted to be delivered hereunder
shall be deemed to have been duly given on the date which it is personally
delivered or, whether actually received or not, on the fifth day after
depositing in the post or 24 hours after transmission by facsimile to the
respective parties named below.


                      If to the Company:           Kinetic Concepts, Inc.
                                                               Attn.:  Chief
Financial Officer
                                                               8023 Vantage
Drive
                                                               San Antonio, TX 
78230
                                                               Phone:  (210)
255-6456
                                                               Fax:  (210)
255-6125


                      If to the Optionee:           [Name of Optionee]
                                                               [Address]
                                                               ______________________
                                                               Facsimile:
_____________


                  Either party may change such party’s address for notices by
duly giving notice pursuant hereto.


          9.     Withholding Requirements in Connection With Option Exercises.

                  (a)     Pursuant to Section 14 of the Plan, the Company (or
Subsidiary or
                            affiliate, as the case may be) has the right to
require the Optionee to
                            remit to the Company (or Subsidiary or affiliate, as
the case may be) in
                            cash an amount sufficient to satisfy Optionee’s
income tax, social
                            insurance, payroll tax, payment on account or other
tax-related
                            withholding (“Tax-Related Items”) related to the
Option.  Regardless of
                            any action the Company (or Subsidiary or affiliate)
takes with respect to
                            any or all Tax-Related Items, the Optionee has the
ultimate liability for
                            all Tax-Related Items legally due by the Optionee
and remains
                            responsible for payment of same.  The Company or
Subsidiary (or
                            affiliate): (1) makes no representations or
undertakings regarding the
                            treatment of any Tax-Related Items in connection
with any aspect of the
                            Option, including the grant, vesting or exercise of
the Option, the
                            subsequent sale of Shares acquired pursuant to such
exercise and the
                            receipt of any dividends; and (2) does not commit to
structure the terms
                            of the grant or any aspect of the Option to reduce
or eliminate the
                            Optionee’s liability for Tax-Related Items.


                  (b)     The Optionee shall pay or make adequate arrangements
satisfactory to
                            the Company and/or the Subsidiary (or affiliate) to
satisfy all
                            withholding and payment on account obligations of
the Company
                            and/or the Subsidiary (or affiliate).  With the
approval of the
                            Administrator and if permissible under local law,
the Optionee may
                            elect to have the Company withhold from delivery
Shares or deliver
                            Shares, in each case, having a value equal to the
aggregate required
                            minimum Tax-Related Items withholding to be
collected by the
                            Company or any Subsidiary or affiliate thereof. 
Such Shares shall be
                            valued at their Fair Market Value on the date on
which the amount of
                            tax to be withheld is determined.  The Optionee
agrees to allow the
                            Company and/or the Subsidiary (or affiliate) to
withhold all applicable
                            Tax-Related Items legally payable by the Optionee
from the Optionee’s
                            wages or other cash compensation paid to the
Optionee by the Company
                            and/or the Subsidiary (or affiliate) or from the
proceeds of the sale of
                            the Shares.  Alternatively, or in addition, with the
approval of the
                            Administrator and if permissible under local law, to
the extent that
                            Optionee is not able to otherwise pay the
Tax-Related Items
                            withholding, the Optionee agrees that the Company
may sell or arrange
                            for the sale of Shares that the Optionee acquires to
meet the withholding
                            obligation for Tax-Related Items; and/or withhold
from delivery Shares
                            having a value equal to the aggregate required
minimum Tax-Related
                            Items withholding.  Finally, the Optionee shall pay
to the Company or
                            the Subsidiary (or affiliate) any amount of
Tax-Related Items that the
                            Company or the Subsidiary (or affiliate) may be
required to withhold as
                            a result of the Optionee’s participation in the Plan
or the Optionee’s
                            purchase of Shares that cannot be satisfied by the
means previously
                            described.  The Company may refuse to honor the
exercise and refuse to
                            deliver the Shares if the Optionee fails to comply
with the Optionee’s
                            obligations in connection with the Tax-Related Items
as described in
                            this paragraph.


         10.     Compliance with Laws.

                  (a)     Shares shall not be issued pursuant to the exercise of
the Option granted
                            hereunder unless the exercise of such Option and the
issuance and
                            delivery of such Shares pursuant thereto shall
comply with all relevant
                            provisions of law, including, without limitation,
the U.S. Securities Act
                            of 1933, as amended, the U.S. Exchange Act, the
requirements of any
                            stock exchange upon which the Shares may then be
listed, and the
                            applicable local laws, and shall be further subject
to the approval of
                            counsel for the Company with respect to such
compliance.  The
                            Company shall be under no obligation to effect the
registration pursuant
                            to the U.S. Securities Act of 1933, as amended, of
any interests in the
                            Plan or any Shares to be issued hereunder or to
effect similar
                            compliance under any state or local laws.


                  (b)     All certificates for Shares delivered under the Plan
shall be subject to
                            such stock-transfer orders and other restrictions as
the Administrator
                            may deem advisable under the rules, regulations, and
other
                            requirements of the U.S. Securities and Exchange
Commission, any
                            stock exchange upon which the Shares may then be
listed, and any
                            applicable federal, state, or local securities law,
and the Administrator
                            may cause a legend or legends to be placed on any
such certificates to
                            make appropriate reference to such restrictions. 
The Administrator may
                            require, as a condition of the issuance and delivery
of certificates
                            evidencing Shares pursuant to the terms hereof, that
the recipient of
                            such Shares make such agreements and representations
as the
                            Administrator, in its sole discretion, deems
necessary or desirable.


         11.     Protections Against Violations of Agreement.  No purported
sale, assignment, mortgage, hypothecation, transfer, pledge, encumbrance, gift,
transfer in trust (voting or other) or other disposition of, or creation of a
security interest in or lien on, any of the Option Shares by any holder thereof
in violation of the provisions of this Option Agreement or the Articles of
Incorporation or the Bylaws of the Company, will be valid, and the Company will
not transfer any of such Option Shares on its books nor will any of such Option
Shares be entitled to vote, nor will any dividends be paid thereon, unless and
until there has been full compliance with such provisions to the satisfaction of
the Company.  The foregoing restrictions are in addition to and not in lieu of
any other remedies, legal or equitable, available to enforce said provisions.


         12.     Nature of Grant.

                  (a)     The Plan is established voluntarily by the Company, it
is discretionary
                            in nature and it may be modified, amended, suspended
or terminated by
                            the Company at any time, unless otherwise provided
in the Plan and this
                            Option Agreement;


                  (b)     The grant of the Options is voluntary and occasional
and does not create
                            any contractual or other right to receive future
grants of Options, or
                            benefits in lieu of Options, even if Options have
been granted
                            repeatedly in the past;


                  (c)     All decisions with respect to future Option grants, if
any, will be at the
                            sole discretion of the Company;


                  (d)     Participation in the Plan is voluntary;


                  (e)     The Option is an extraordinary item that does not
constitute
                            compensation of any kind for services of any kind
rendered to the
                            Company or the Subsidiary (or affiliate), and which
is outside the scope
                            of the Optionee’s employment contract, if any;


                  (f)     The Option is not a part of normal or expected
compensation or salary
                            for any purposes, including, but not limited to,
calculating any
                            severance, resignation, termination, redundancy, end
of service
                            payments, bonuses, long-service awards, pension or
retirement benefits
                            or similar payments;


                  (g)     The future value of the underlying Shares is unknown
and cannot be
                            predicted with certainty;


                  (h)     If the underlying Shares do not increase in value, the
Options will have
                            no value;


                  (i)     If the Optionee exercises the Option and obtains
Shares, the value of
                           those Shares acquired upon exercise may increase or
decrease in value,
                           even below the Option Exercise Price;


                  (j)     In consideration of the grant of the Option, no claim
or entitlement to
                           compensation or damages shall arise from termination
of the Option or
                           diminution in value of the Option or Shares purchased
through the
                           exercise of the Option resulting from termination of
the Optionee’s
                           active employment by the Company or the Subsidiary
(or affiliate) (for
                           any reason whatsoever and whether or not in breach of
local labor laws)
                           and the Optionee hereby releases the Company and the
Subsidiary (or
                            affiliate) from any such claim that may arise; if,
notwithstanding the
                           foregoing, any such claim is found by a court of
competent jurisdiction
                            to have arisen, then, by signing this Option
Agreement, the Optionee
                            shall be deemed irrevocably to have waived the
Optionee’s entitlement
                            to pursue such claim; and


                  (k)     Notwithstanding any terms or conditions of the Plan to
the contrary, in
                            the event of involuntary termination of the
Optionee’s employment
                            (whether or not in breach of local labor laws), the
Optionee’s right to
                            receive the Option and vest in Options under the
Plan, if any, will
                            terminate effective as of the date that the Optionee
is no longer actively
                            employed and will not be extended by any notice
period mandated
                            under local law (e.g., active employment would not
include a period of
                            “garden leave” or similar period pursuant to local
law); furthermore, in
                            the event of involuntary termination of employment
(whether or not in
                            breach of local labor laws), the Optionee’s right to
exercise the Option
                            after termination of employment, if any, will be
measured by the date of
                            termination of the Optionee’s active employment and
will not be
                            extended by any notice period mandated under local
law.


         13.     Data Privacy.  The Optionee explicitly and unambiguously
consents to the collection, use and transfer, in electronic or other form, of
the Optionee’s personal data as described in this document by and among, as
applicable, the Company and the Subsidiary and affiliates for the exclusive
purpose of implementing, administering and managing the Optionee’s participation
in the Plan.


                   The Optionee hereby understands that the Company and the
Subsidiary (or affiliates) hold certain personal information about the Optionee,
including, but not limited to, the Optionee’s name, home address and telephone
number, date of birth, social insurance number or other identification number,
salary, nationality, job title, any shares of stock or directorships held in the
Company, details of all options or any other entitlement to shares of stock
awarded, canceled, exercised, vested, unvested or outstanding in the Optionee’s
favor, for the purpose of implementing, administering and managing the Plan
(“Data”).  The Optionee hereby understands that Data may be transferred to any
third parties assisting in the implementation, administration and management of
the Plan, that these recipients may be located in the Optionee’s country or
elsewhere, and that the recipient’s country may have different data privacy laws
and protections than the Optionee’s country.  The Optionee hereby understands
that the Optionee may request a list with the names and addresses of any
potential recipients of the Data by contacting the Optionee’s local human
resources representative.  The Optionee authorizes the recipients to receive,
possess, use, retain and transfer the Data, in electronic or other form, for the
purposes of implementing, administering and managing the Optionee’s
participation in the Plan, including any requisite transfer of such Data as may
be required to a broker or other third party with whom the Optionee may elect to
deposit any Shares acquired upon exercise of the option.  The Optionee hereby
understands that Data will be held only as long as is necessary to implement,
administer and manage the Optionee’s participation in the Plan.  The Optionee
hereby understands that the Optionee may, at any time, view Data, request
additional information about the storage and processing of Data, require any
necessary amendments to Data or refuse or withdraw the consents herein, in any
case without cost, by contacting in writing the Optionee’s local human resources
representative.  The Optionee hereby understands, however, that refusing or
withdrawing the Optionee’s consent may affect the Optionee’s ability to
participate in the Plan.  For more information on the consequences of the
Optionee’s refusal to consent or withdrawal of consent, the Optionee hereby
understands that the Optionee may contact the human resources representative
responsible for the Optionee’s country at the local or regional level.


         14.     Failure to Enforce Not a Waiver.  The failure of the Company to
enforce at any time any provision of the Option Agreement shall in no way be
construed to be a waiver of such provision or of any other provision hereof.


         15.     Governing Law.  The Option Agreement shall be governed by and
construed according to the laws of the State of Texas without regard to its
principles of conflicts of laws as provided in the Plan.  For purposes of
litigating any dispute that arises under this Option or the Option Agreement,
the parties hereby submit to and consent to the jurisdiction of the State of
Texas, agree that such litigation shall be conducted in the courts of San
Antonio, Texas, or the federal courts for the United States for the Western
District of Texas, and no other courts, where this Option grant is made and/or
performed.


         16.     Incorporation of the Plan.  The Plan, as it exists on the date
of the Option Agreement and as amended from time to time, is hereby incorporated
by reference and made a part hereof, and the Option and this Option Agreement
shall be subject to all terms and conditions of the Plan.  In the event of any
conflict between the provisions of the Option Agreement and the provisions of
the Plan, the terms of the Plan shall control, except as expressly stated
otherwise.  The term “Section” generally refers to provisions within the Plan;
provided, however, the term “Paragraph” shall refer to a provision of this
Option Agreement.


         17.     Amendments.  This Option Agreement may be amended or modified
at any time, but only by an instrument in writing signed by each of the parties
hereto.


         18.     Rights as a Shareholder.  Neither the Optionee nor any of the
Optionee’s successors in interest shall have any rights as a shareholder of the
Company with respect to any Option Shares until the Optionee has given written
notice of exercise, has paid in full for such Shares, and has satisfied the
requirements in Section 14 and 15(b) of the Plan.


         19.     Agreement Not a Contract of Employment.  Neither the Plan, the
granting of the Option, the Option Agreement nor any other action taken pursuant
to the Plan shall constitute or be evidence of any agreement or understanding,
express or implied, that the Optionee has a right to continue to be employed by,
or to provide services as a director, consultant or advisor to, the Company, any
Subsidiary or affiliate thereof for any period of time or at any specific rate
of compensation.


         20.     Authority of the Administrator.  The Administrator shall have
full authority to interpret and construe the terms of the Plan and the Option
Agreement.  The Administrator shall have the exclusive discretion to determine
when the Optionee is no longer actively employed for purposes of the Option. 
The determination of the Administrator as to any such matter of interpretation
or construction shall be final, binding and conclusive.


         21.     Binding Effect.  The Option Agreement shall apply to and bind
the Optionee and the Company and their respective permitted assignees or
transferees, heirs, legatees, executors, administrators and legal successors.


         22.     Tax Representation.  The Optionee has reviewed with his or her
own tax advisors the federal, state, local and worldwide tax consequences of the
transactions contemplated by this Option Agreement.  The Optionee is relying
solely on such advisors and not on any statement or representations of the
Company or any of its agents.  The Optionee understands that he or she (and not
the Company) shall be responsible for any tax liability that may arise as a
result of the transactions contemplated by the Option Agreement.


         23.     Language.  If the Optionee has received this or any other
document related to the Plan translated into a language other than English and
if the translated version is different than the English version, the English
version will control.


         24.     Electronic Delivery.  The Company may, in its sole discretion,
decide to deliver any documents related to the Option granted under and
participation in the Plan or future options that may be granted under the Plan
by electronic means or to request the Optionee’s consent to participate in the
Plan by electronic means.  The Optionee hereby consents to receive such
documents by electronic delivery and, if requested, to agree to participate in
the Plan through an on-line or electronic system established and maintained by
the Company or another third party designated by the Company.


         25.     Acceptance.  The Optionee hereby acknowledges receipt of a copy
of the Plan and this Option Agreement.  Optionee has read and understands the
terms and provisions thereof, and accepts the Option subject to all the terms
and conditions of the Plan and the Option Agreement.


         26.     Severability.  The provisions of this Option Agreement are
severable and if any one or more provisions are determined to be illegal or
otherwise unenforceable, in whole or in part, the remaining provisions shall
nevertheless be binding and enforceable.

 

[SIGNATURE PAGE FOLLOWS]

 


 

          IN WITNESS WHEREOF, the parties hereto have executed and delivered the
Option Agreement on the day and year first above written.



                                                           KINETIC CONCEPTS,
INC.

 

                                                           By: 
                                                                          
                                                           Name:
                                                                     
                                                           Title:
                                                                       

                                                           OPTIONEE


                                                           Signature:
                                                               
                                                           Name:
                                                                     
                                                           Address:
                                                                 
                                                                            
                                                               
                                                           Telephone:
                                                              
                                                           Identification No.:
                                                  



 

 

Number of

 

 

 

Shares Subject

Option

 

Date of Grant

To Option

Excercise Price

Expiration Date

 

 

 

 

___________

_________

____________

____________

 